 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PERRRY T. HILL,                                        Case No.: 3:17-cv-00501-MMD-WGC

 4          Plaintiff                                                     Order

 5 v.                                                                Re: ECF Nos. 28

 6 DR. MICHAEL KOEHN, et. al.,

 7          Defendants

 8

 9         Plaintiff was an inmate in the custody of the Nevada Department of Corrections (NDOC)

10 when he filed this action. He was subsequently paroled.

11         Defendants filed their motion for summary judgment (ECF Nos. 28, 30, 30-1 to 30-9) on

12 May 3, 2019. Plaintiff failed to timely file a response to the motion. On July 8, 2019, the court

13 gave Plaintiff an additional 20 days to file a response. (ECF No. 33.) Plaintiff did not do so. On

14 September 23, 2019, the court gave Plaintiff until October 13, 2019, to file a response to the

15 motion. (ECF No. 34.) Plaintiff did not do so.

16         The last contact the court has had from Plaintiff was a notice of change of address filed on

17 December 20, 2018. (ECF No. 17.) The court has not received any other indication that Plaintiff

18 intends to proceed with prosecution of this action.

19         The court has the power to sua sponte dismiss an action for the failure to prosecute. See

20 Fed. R. Civ. P. 41(b); Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984); Pearson v. Dennison,

21 353 F.2d 24, 28 (9th Cir. 1965) (citation omitted).

22 ///

23 ///
 1                                          CONCLUSION

 2         Defendants' pending motion for summary judgment (ECF No. 28) is DENIED

 3 WITHOUT PREJUDICE.

 4         Plaintiff has FOURTEEN (14) DAYS from the date of this Order to file and serve a notice

 5 of intent to prosecute this action along with a response to Defendants' motion for summary

 6 judgment. A failure to do so will result in a recommendation that this action be dismissed with

 7 prejudice for failure to prosecute under Federal Rule of Civil Procedure 41(b).

 8         The Clerk shall SEND a copy of this order to Plaintiff at the last address of record:

 9         2128 Bennett Street, North Las Vegas, NV 89030

10         IT IS SO ORDERED.

11         Dated: October 18, 2019.

12                                                          _________________________________
                                                            William G. Cobb
13                                                          United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                    2
